Citation Nr: 0603235	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a mid to 
low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 4, 2000 to July 
25, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued a 20 percent disability 
rating for the veteran's mid to lower back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During a March 2005 VA medical examination the veteran 
indicated that he sought medical treatment ten to twelve 
times in the past year for his lower back disability and was 
advised to stay home for three days due to his back 
disability.  Review of the file shows VA treatment records 
dating to July 2004 are contained in the record.  Other 
print-outs in the record dated in March 2005 regarding 
"application" for outpatient treatment reveal dates in 
January 2005 to the "outpatient medical."  No treatment 
records are associated with the file dated in January 2005.  
Thus, it is unclear whether such records possibly pertain to 
the veteran's back condition.  

Moreover, following the veteran's statement on the VA 
examination in March 2005, he was not asked to provide 
additional information and/or the records pertaining to this 
claimed treatment.  The last request for information from the 
veteran was in January 2004.  Although he did not respond, 
his claimed treatment for his back occurred after that date.  

In light of the above, the Board is of the opinion that the 
veteran should be asked to provide the name(s) of the 
provider of his back treatment, and such records should be 
requested.  See 38 C.F.R. § 3.159.

In addition, VA treatment records from July 2004 to the 
present from the Albany VA medical facility should be 
obtained.

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his mid to 
lower back pain since March 2004, to 
include the provider of the treatment he 
received "10 to 12 times" between March 
2004 and March 2005.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  In addition, VA treatment records 
from July 2004 to the present from the 
Albany VA medical facility should be 
obtained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

